Kirkpatrick C. J.
This book ought not to have been admitted in evidence. It is not a regular book of account. The price or value ought always to be annexed to the article charged. If it be not so, a door is opened to frauds of the most alarming nature.
Rossell J. Absen.
Southard J..
One of two things is manifest in this case; either the state of demand was not a copy of the plaintiff’s account, and therefore faulty, or this testimony was not proper to support the state of demand. If the book was at all admissible, it could only be, to shew that the articles charged, had been received by the defendant; but this was not enough; some proof ought to be given of the value of those articles. A jury is not to be left to guess on that subject. There was therefore a failure of evidence and the court should so have informed the jury, and no verdict should have been rendered in favour of the plaintiff.
Judgment reversed.